Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal US 2019/0200396 A1 in view of Pan et al. US 2019/0215900 A1, Agiwal et al. US 2020/0107372 A1 (hereinafter Agiwal 4) and Liu.
Claim 1:
Agiwal 1 discloses a communication device for handling a bandwidth part (BWP), comprising: at least one storage device (See fig, 13, memory); and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores (See fig. 13, memory coupled with controller), and the at least one processing circuit is configured to execute instructions of:
receiving a configuration for a timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP); starting the timer in response to the configuration, when receiving a physical downlink (DL) control channel (PDCCH) (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP. See para 120, “The BWP switching is controlled by the PDCCH indicating a downlink assignment …. Additionally, a BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell”); obtaining that the RA procedure is successfully performed, when a user equipment (UE) contention resolution identity (ID) in a medium access control (MAC) control element (CE) of a first RA message received by the communication device is the same as a common control channel (CCCH) service data unit (SDU) in a second RA message transmitted by the communication device (See para 50, “A contention resolution is identified successful in response to identifying that UE Contention Resolution Identity in a MAC CE received in a MAC PDU matches a CCCH SDU transmitted in the first message”. In other words, the UE contention Resolution ID transmitted in the first message matches with the UE Contention Resolution ID in the received MAC PDU. These are two different messages. For that reason one is being transmitted and the other one is being received); wherein the first RA message is a Msg4 of the RA procedure (See para 250, “After transmitting Msg3, if PDCCH is received and if the CCCH SDU was included in Msg3 and the PDCCH transmission is addressed to its TEMPORARY_C-RNTI and if the MAC PDU is successfully decoded and if the MAC PDU contains a UE Contention Resolution Identity MAC CE; and if the UE Contention Resolution Identity in the MAC CE matches the CCCH SDU transmitted in Msg3”. Also see paras 426-427, the MAC PDU is received in step 4/Msg 4 in response to step 3 Msg 3); and performing the switching of the BWP, when the timer expires (See para 120, “BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell”. In other words, the device remains inactive as long as the inactivity timer is running. Once the timer expires, the device switches the BWP. Also see fig. 10 S1030).
Agiwal 1 doesn’t disclose initiating a random access (RA) procedure and stopping the timer; and starting the timer, when obtaining that the RA procedure is successfully performed; and stopping the timer without performing the switching of the BWP, when the configuration for the timer is released.
Agiwal 2 discloses initiating a random access (RA) procedure and stopping the timer (See fig. 2, S200-220/240, Random Access procedure is initiated and Stop BWP-InactivityTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 2 to improve the method disclosed by Agiwal 1 by including the feature of initiating a random access (RA) procedure and stopping the timer. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer. 
Agiwal 3 discloses starting the timer, when obtaining that the RA procedure is successfully performed (See fig. 7, S720-730, when the RA procedure is successful, start the BWP-InactivityTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 3 to improve the method disclosed by Agiwal 1 by including the feature of starting the timer, when obtaining that the RA procedure is successfully performed. The motivation for doing so would have been conserve/save energy and network resources.
Pan discloses stopping the timer without performing the switching of the BWP, when the configuration for the timer is released (See para 128 table: Bandwidth Part Config. Information element: “When the network releases the timer configuration, the UE stops the timer without switching to the default (FFS: and uplink?) BWP”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Pan to improve the method disclosed by Agiwal 1 by including the feature of stopping the timer without performing the switching of 
Agiwal 1 doesn’t explicitly disclose obtaining that the RA procedure is successfully performed, when a second DL assignment for a Msg2 of the RA procedure is received on the PDCCH according to a RA-RNTI of a first RA preamble and the Msg2 obtained by the communication device according to the second DL assignment comprises a RA preamble identifier (RAPID) corresponding to a preamble index of the first RA preamble, wherein the first RA preamble is not selected by the communication device in a common RA channel (RACH).
Agiwal 4 discloses obtaining that the RA procedure is successfully performed, when a second DL assignment for a Msg2 of the RA procedure is received on the PDCCH according to a RA-RNTI of a first RA preamble (See paras 147-150 and fig. 6, PDCCH addressed to RA-RNTI for MSG 2) and the Msg2 obtained by the communication device according to the second DL assignment comprises a RA preamble identifier (RAPID) corresponding to a preamble index of the first RA preamble (See paras 147-150 and fig. 6, MSG2 MAC PDU comprising RAPID. Also see para 227 RAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 4 to improve the method disclosed by Agiwal 1 by including the feature of DL assignment for MGS2. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer by granting resources through RAR for the UE which transmitted the second RA preamble. 
Agiwal 1 doesn’t disclose that the second RA preamble is not selected by the communication device in a common RA channel (RACH).
Liu discloses that the second RA preamble is not selected by the communication device in a common RA channel (RACH) (See para 87, reserved RACh for transmission from AT and doesn’t compete for the channel through preamble selection and transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Liu to improve the method disclosed by Agiwal 1 by including the feature of not selecting common RACH. The motivation to combine would have been to avoid contention and interference from other access terminals/UEs.

Claim 4:
Agiwal 1 discloses obtaining that the RA procedure is successfully performed, when the PDCCH indicates a cell radio network temporary identifier (RNTI) (C-RNTI) of the communication device and a second RA preamble for a beam failure recovery request is transmitted by the communication device in the RA procedure (See paras 72-73, “receiving, from UE, a contention-free random access preamble for initiating a random access procedure for a beam failure recovery request; and transmitting, to the UE, physical downlink control channel (PDCCH) associated with a cell radio network temporary identifier (C-RNTI) of the UE, ….. in response to identifying that the random-access procedure is completed successfully”. Also see paras 43 and 250).

Claim 5:
Agiwal 1 discloses that the second RA preamble is a contention free RA preamble (See paras 73, 250 and 423, contention free).

Claim 10:
Agiwal 1 discloses that the timer comprises a BWP inactivity timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal 1 et al in view of Agiwal 2, Pan, Shih (US 2019/0182870 A1), Agiwal 4 and Liu.
Claim 11:
Agiwal 1 discloses a communication device for handling a first bandwidth part (BWP), comprising: at least one storage device (See fig, 13, memory); and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores (See fig. 13, memory coupled with controller), and the at least one processing circuit is configured to execute instructions of: receiving a configuration for a timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP); starting the timer in response to the configuration, when receiving a first physical downlink (DL) control channel (PDCCH) indicating a DL assignment and a switching of the first BWP (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP. See para 120, “The BWP switching is controlled by the PDCCH indicating a downlink assignment …. Additionally, a BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell”).
Agiwal 1 doesn’t disclose initiating a random access (RA) procedure and stopping the timer; and not starting the timer, when receiving a second PDCCH indicating a RA-radio network temporary identity (RNTI) (RA-RNTI) and a temporary cell-RNTI (temporary C-RNTI); stopping the timer without performing the switching of the BWP, when the configuration for the timer is released; starting the timer, when obtaining that the RA procedure is successfully performed.
Agiwal 2 discloses initiating a random access (RA) procedure and stopping the timer (See fig. 2, S200-220/240, Random Access procedure is initiated and Stop BWP-InactivityTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 2 to improve the method disclosed by Agiwal 1 by including the feature of initiating a random access (RA) procedure and stopping the timer. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer.
Agiwal 3 discloses starting the timer, when obtaining that the RA procedure is successfully performed (See fig. 7, S720-730, when the RA procedure is successful, start the BWP-InactivityTimer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 3 to improve the method disclosed by Agiwal 1 by including the feature of starting the timer, when obtaining that the RA procedure is successfully performed. The motivation for doing so would have been conserve/save energy and network resources.
Shih discloses not starting the timer, when receiving a second PDCCH indicating a RA-radio network temporary identity (RNTI) (RA-RNTI) and a temporary cell-RNTI (temporary C-RNTI) (See para 645, “when UE performs Msg1 transmission or retransmission on a SCell, both the BWP timer of the SCell and the BWP timer of the SpCell should be stopped. For example, when UE receives a PDCCH addressed to RA -RNTI for Msg2 on the SpCell, both the BWP timer of the SCell and the BWP timer of the SpCell should not be started”. Also see claim 1: “the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE”, claim 2: “not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure….”); wherein the switch of the first BWP (See para 103, “Support activation/deactivation of DL bandwidth part by means of timer for a UE to switch its active DL bandwidth part to a default DL bandwidth part”).
Agiwal 1 can be modified with Shih to include another PDCCH transmitted to the UE in addition to the previously received PDCCH in Agiwal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Shih to improve the method disclosed by Agiwal 1 by including the feature of not starting the timer when a second PDCCH indicating RA-RNTI/C-RNTI are received wherein the first BWP is not a default BWP and second is a default BWP. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer.
Pan discloses stopping the timer without performing the switching of the BWP, when the configuration for the timer is released (See para 128 table: Bandwidth Part Config. Information element: “When the network releases the timer configuration, the UE stops the timer without switching to the default (FFS: and uplink?) BWP”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Pan to improve the method disclosed by Agiwal 1 by including the feature of stopping the timer without performing the switching of the BWP, when the configuration for the timer is released. The motivation for doing so would have been to avoid network overhead and using network resources efficiently.
Agiwal 1 doesn’t explicitly disclose obtaining that the RA procedure is successfully performed, when a second DL assignment for a Msg2 of the RA procedure is received on the PDCCH according to a RA-RNTI of a first RA preamble and the Msg2 obtained by the communication device according to the second DL 
Agiwal 4 discloses obtaining that the RA procedure is successfully performed, when a second DL assignment for a Msg2 of the RA procedure is received on the PDCCH according to a RA-RNTI of a first RA preamble (See paras 147-150 and fig. 6, PDCCH addressed to RA-RNTI for MSG 2) and the Msg2 obtained by the communication device according to the second DL assignment comprises a RA preamble identifier (RAPID) corresponding to a preamble index of the first RA preamble (See paras 147-150 and fig. 6, MSG2 MAC PDU comprising RAPID. Also see para 227 RAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 with the teachings of Agiwal 4 to improve the method disclosed by Agiwal 1 by including the feature of DL assignment for MGS2. The motivation to combine would have been to transmit (or receive) data in the buffer and/or configure a secondary cell for transmission by not starting the inactivity timer by granting resources through RAR for the UE which transmitted the second RA preamble. 
Liu discloses that the second RA preamble is not selected by the communication device in a common RA channel (RACH) (See para 87, reserved RACh for transmission from AT and doesn’t compete for the channel through preamble selection and transmission).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal 1 in view of with the teachings of Liu to improve the method disclosed by Agiwal 1 by including the feature of not selecting common RACH. The motivation to combine would have been to avoid contention and interference from other access terminals/UEs.

Claim 12:
Agiwal 1 discloses that the timer comprises a BWP inactivity timer (See fig. 10, steps 1000-1030, receiving assignment for active DL BWP and then starting BWP-InactivityTimer associated with active DL BWP).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal 1 in view of Agiwal 2 and further in view of Agiwal 3, Pan et al. and Agiwal et al. (US 2017/0367069 A1) (hereinafter Agiwal 4).
Claim 8:
Agiwal 4 discloses that the second RA preamble is transmitted by the communication device when initiating the RA procedure (See para 227, MSG 1 transmission of the preamble).

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
On page 2 of the applicant’s remarks, with regards to claim 1 the applicant argues “Agiwal1 does not teach that “In comparison, the amended claim 1 recites the feature that the condition for the RA procedure is successfully performed is “when a second DL assignment for a Msg2 of the RA procedure is received on the PDCCH according to a RA-RNTI of a first RA preamble and the Msg2 obtained by the communication device according to the second DL assignment comprises a RA preamble identifier (RAPID) corresponding to a preamble index of the first RA preamble”. Thus, different conditions are for determining whether different operations are successfully performed in the amended claim 1 and Agiwal3.
The examiner respectfully disagrees. See paras 147-150 and fig. 6, “2 step RA procedure is successfully completed when all of the following conditions are met: [0148] UE receives PDCCH addressed to RA-RNTI and received TB (scheduled by this PDCCH) is successfully decoded; and [0149] MAC PDU (in the received TB) includes Random Access Preamble identifier (RAPID) corresponding to the 
On page 2 of the applicant’s remarks, with regards to claim 1 the applicant argues “In addition, the amended claim 1 recites the feature that the first RA preamble in the RACH is not selected by the communication device, which is not taught by Liu”.
The examiner respectfully disagrees. The limitation is negative and an intended purpose limitation and not a positive step, therefore doesn’t carry patentable weight. Nevertheless, Liu discloses in para 87 that reserving RACh for transmission from AT. In other words, AT doesn’t compete for the channel through preamble.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472